DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Real-Time Monitoring via Patch-Type Piezoelectric Force Sensors for Internet of Things Based Logistics”, Chuang et al. (referred hereafter Chuang et al.).

Referring to claims 1-7, Chuang et al. disclose a method (Abstract), comprising:
measuring raw sensor information of a package over a period of time with a sensor tag (e.g., impact sensor – Figure 2(b)/e.g., “patch type impact sensor” – Figure 7) coupled to an external surface of the package (Figure 1) (page 2499, 2nd col., lines 18-31, Figure 1; pages 2500-2502, B. Readout System: 1st para., Figure 3);
determining one or more events of the package based on the raw sensor information, wherein the one or more events comprises a free fall event of the package (page 2500, 2nd col., lines 4-29; pages 2500-2502, B. Readout System: 2nd para.; Figure 4);
calculating a free fall time and a free fall height based on the raw sensor information over the period of time (page 2500, 2nd col., lines 4-29; pages 2500-2502, B. Readout System: 2nd para.; Equations 1 & 2; Figure 4); and
wirelessly transmitting a history of the one or more events from the sensor tag to a remote computing device (e.g., via Bluetooth/data be uploaded to cloud database), wherein the history comprises the free fall event, the free fall time, and the free fall height of the package (page 2501, 2nd col., line 2 to page 2502, 1st col., line 5; Figures 3 & 4) as cited in claim 1;
wherein the raw sensor information comprises a movement (e.g., “Fall Down” – Figure 4(b)), a movement intensity, a touch, a pressure, a position, an orientation, a speed, a distance, a height, vibrations, acceleration, elevation, or a combination thereof (page 2500, 2nd col., lines 4-29; pages 2500-2502, B. Readout System: 2nd para.; Equations 1 & 2; Figure 4(b)) as cited in claim 2;
wherein the one or more events comprises a movement (Figure 4), a usage, an idle time, a transportation (Figure 4), or a combination thereof as cited in claim 3;
wherein the remote computing device is a smartphone, a mobile phone, a tablet, a desktop computer or any processor-enabled device (e.g., “The transmitted signals from the readout system can be received and analyzed by the in-vehicle infotainment system (IVI, Tiny210V2, Smart210, JAPAN) using an APP (iTape) that we have developed as shown in Fig. 4a. The data can then be uploaded to the cloud database shown in Fig. 4b via 3G/4G communication capabilities of the infotainment system and records the time and type of event (tear off or fall down) and the location at which event occurred, thus enabling real time monitoring of package condition during transportation.” – page 2501, 2nd col., line 26 to page 2502, 1st col., line 5; Figure 4(b)) as cited in claim 4;

comprising determining damage inflicted on the package based on the free fall event (Abstract; page 2499, II. Sensor Operation Principle section; page 2500, 2nd col., lines 4-29) as cited in claim 5;
wherein the one or more events of the package are calculated in real-time (e.g., “We propose the use patch-type piezoelectric force sensors for real-time monitoring of package condition by detecting if it has been opened or has suffered damage during transportation.” - page 2499, II. Sensor Operation Principle section; /e.g., “The transmitted signals from the readout system can be received and analyzed by the in-vehicle infotainment system (IVI, Tiny210V2, Smart210, JAPAN) using an APP (iTape) that we have developed as shown in Fig. 4a. The data can then be uploaded to the cloud database shown in Fig. 4b via 3G/4G communication capabilities of the infotainment system and records the time and type of event (tear off or fall down) and the location at which event occurred, thus enabling real time monitoring of package condition during transportation.” – page 2501, 2nd col., line 26 to page 2502, 1st col., line 5; Figure 4(b)) as cited in claim 6.

Chuang et al. does not expressively disclose measuring raw sensor information of a tool over a period of time with a sensor tag coupled to an external surface of the tool to determine one or more events of the tool as a free fall event of the tool by calculating a free fall time and a free fall height then wirelessly transmitting a history of the events comprising the free fall event, the free fall time and the free fall height of the tool from the sensor tag to a remote computing device during transportation as cited in claims 1-6, wherein the tool comprises a power tool, a measuring device, a direct fastening tool, a diamond cutting tool, a drill tool, or any other construction tool as cited in claim 7. 

However, the Specification discloses:
“Accordingly, when the sensor tag 102 is attached to the power tool 104, …. For example, in certain embodiments, the sensor tag 102 measures information such as movement (e.g., movement intensity), touch, pressure, position, orientation, speed, distance, height, vibrations, acceleration, elevation, and so forth, of the power tool 104…. For example, the raw information measured by the sensors 124 may be utilized to determine a free-fall time, a free-fall distance (or height), duration of idle time, duration of usage time, duration of transportation time, duration of operational time, or other similar parameters.” – (para. [0023])

“In certain embodiments, the sensor tag 102 may be configured to transmit an information packet with raw information (e.g., movement (e.g., movement intensity), touch, pressure, position, orientation, speed, distance, height, vibrations, acceleration, elevation, etc.) and/or calculated parameters (e.g., height, distance, velocity, force of impact, free-fall distance, free-fall height, usage total time, transportation total time, idle total time, etc.) to the computing device 106.”- (para. [0024])

“For example, the power tool and/or the sensor tag 102 may be picked up and used by an operator, moved from one location to another, accidentally dropped, transported via a vehicle, put into storage, etc. These types of events may be captured by the one or more sensors 124 of the sensor tag 102”- (para. [0029])

Thus, the Specification discloses the steps of measuring raw sensor information of a tool, determining one or more events of the tool, calculating a free fall time and a free fall height of the tool, and wirelessly transmitting a history of the one or more events of the tool during transportation of the tool.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Chuang et al. in measuring raw sensor information of a tool as a power tool, a measuring device, a direct fastening tool, a diamond cutting tool, a drill tool, or any other construction tool as cited in claim 7 in a package during transportation, determining one or more events of the tool, calculating a free fall time and a free fall height of the tool, and wirelessly transmitting a history of the one or more events of the tool during transportation of the tool inside of the package for keep track, send usage and storing conditions of tools to help prolong tools’ life cycle via regular maintenance.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chuang et al. for transportation of tools to obtain the invention as specified in claims 1-7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Real-Time Monitoring via Patch-Type Piezoelectric Force Sensors for Internet of Things Based Logistics”, Chuang et al. (referred hereafter Chuang et al.).

Referring to claims 8-14, Chuang et al. disclose a system (Abstract; Figure 1), comprising:
a sensor tag (e.g., impact sensor – Figure 2(b)/e.g., “patch type impact sensor” – Figure 7) removably coupled to an external surface of a package (Figure 1), wherein the sensor tag comprises:
one or more sensors (Figures 1-3) configured to measure raw sensor information of the package over a period of time (page 2499, 2nd col., lines 18-31, Figure 1; pages 2500-2502, B. Readout System: 1st para., Figure 3);
a processor (Figure 3) configured to determine one or more events of the package based on the raw sensor information, wherein the one or more events comprises a free fall event of the package (page 2500, 2nd col., lines 4-29; pages 2500-2502, B. Readout System: 2nd para.; Figure 4), and wherein the processor is configured to calculate a free fall time and a free fall height based on the raw sensor information over the period of time (page 2500, 2nd col., lines 4-29; pages 2500-2502, B. Readout System: 2nd para.; Equations 1 & 2; Figure 4); and
communication circuitry (Figure 3) configured to wirelessly transmitting a history of the one or more events from the sensor tag to a remote computing device (e.g., via Bluetooth/data be uploaded to cloud database), wherein the history comprises the free fall event, the free fall time, and the free fall height of the package (page 2501, 2nd col., line 2 to page 2502, 1st col., line 5; Figures 3 & 4) as cited in claim 8;
wherein the raw sensor information comprises a movement (e.g., “Fall Down” – Figure 4(b)), a movement intensity, a touch, a pressure, a position, an orientation, a speed, a distance, a height, vibrations, acceleration, elevation, or a combination thereof (page 2500, 2nd col., lines 4-29; pages 2500-2502, B. Readout System: 2nd para.; Equations 1 & 2; Figure 4(b)) as cited in claim 9;
wherein the one or more events comprises a movement (Figure 4), a usage, an idle time, a transportation (Figure 4), or a combination thereof as cited in claim 10;
wherein the processor is configured to determine damage inflicted on the package based on the free fall event (Abstract; page 2499, II. Sensor Operation Principle section; page 2500, 2nd col., lines 4-29) as cited in claim 11;
wherein the remote computing device is a smartphone, a mobile phone, a tablet, a desktop computer or any processor-enabled device (e.g., “The transmitted signals from the readout system can be received and analyzed by the in-vehicle infotainment system (IVI, Tiny210V2, Smart210, JAPAN) using an APP (iTape) that we have developed as shown in Fig. 4a. The data can then be uploaded to the cloud database shown in Fig. 4b via 3G/4G communication capabilities of the infotainment system and records the time and type of event (tear off or fall down) and the location at which event occurred, thus enabling real time monitoring of package condition during transportation.” – page 2501, 2nd col., line 26 to page 2502, 1st col., line 5; Figure 4(b)) as cited in claim 12;

wherein the one or more events of the package are calculated in real-time (e.g., “We propose the use patch-type piezoelectric force sensors for real-time monitoring of package condition by detecting if it has been opened or has suffered damage during transportation.” - page 2499, II. Sensor Operation Principle section; /e.g., “The transmitted signals from the readout system can be received and analyzed by the in-vehicle infotainment system (IVI, Tiny210V2, Smart210, JAPAN) using an APP (iTape) that we have developed as shown in Fig. 4a. The data can then be uploaded to the cloud database shown in Fig. 4b via 3G/4G communication capabilities of the infotainment system and records the time and type of event (tear off or fall down) and the location at which event occurred, thus enabling real time monitoring of package condition during transportation.” – page 2501, 2nd col., line 26 to page 2502, 1st col., line 5; Figure 4(b)) as cited in claim 14.

Chuang et al. does not expressively disclose measuring raw sensor information of a construction tool over a period of time with a sensor tag coupled to an external surface of the tool to determine one or more events of the tool as a free fall event of the tool by calculating a free fall time and a free fall height then wirelessly transmitting a history of the events comprising the free fall event, the free fall time and the free fall height of the tool from the sensor tag to a remote computing device during transportation as cited in claims 8-12 and 14, wherein the tool comprises a power tool, a measuring device, a direct fastening tool, a diamond cutting tool, a drill tool, or any other construction tool as cited in claim 13. 
However, the Specification discloses:
“Accordingly, when the sensor tag 102 is attached to the power tool 104, …. For example, in certain embodiments, the sensor tag 102 measures information such as movement (e.g., movement intensity), touch, pressure, position, orientation, speed, distance, height, vibrations, acceleration, elevation, and so forth, of the power tool 104…. For example, the raw information measured by the sensors 124 may be utilized to determine a free-fall time, a free-fall distance (or height), duration of idle time, duration of usage time, duration of transportation time, duration of operational time, or other similar parameters.” – (para. [0023])

“In certain embodiments, the sensor tag 102 may be configured to transmit an information packet with raw information (e.g., movement (e.g., movement intensity), touch, pressure, position, orientation, speed, distance, height, vibrations, acceleration, elevation, etc.) and/or calculated parameters (e.g., height, distance, velocity, force of impact, free-fall distance, free-fall height, usage total time, transportation total time, idle total time, etc.) to the computing device 106.”- (para. [0024])

“For example, the power tool and/or the sensor tag 102 may be picked up and used by an operator, moved from one location to another, accidentally dropped, transported via a vehicle, put into storage, etc. These types of events may be captured by the one or more sensors 124 of the sensor tag 102”- (para. [0029])

Thus, the Specification discloses the steps of measuring raw sensor information of a tool, determining one or more events of the tool, calculating a free fall time and a free fall height of the tool, and wirelessly transmitting a history of the one or more events of the tool during transportation of the tool.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Chuang et al. in measuring raw sensor information of a construction tool as a power tool, a measuring device, a direct fastening tool, a diamond cutting tool, a drill tool, or any other construction tool as cited in claim 13 in a package during transportation, determining one or more events of the tool, calculating a free fall time and a free fall height of the tool, and wirelessly transmitting a history of the one or more events of the tool during transportation of the tool inside of the package for keep track, send usage and storing conditions of tools to help prolong tools’ life cycle via regular maintenance.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Chuang et al. for transportation of tools to obtain the invention as specified in claims 8-14. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864